Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20   PageID.3107   Page 1 of 24



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 AFT MICHIGAN,
                                          Case No. 17-13292
       Plaintiff,                         Hon. Linda V. Parker
                                          Magistrate Judge Elizabeth A. Stafford
 v.

 PROJECT VERITAS, et al,

       Defendants.


 Mark H. Cousens (P12273)                 Paul M. Mersino (P72179)
 Attorney for Plaintiff                   Butzel Long, P.C.
 26261 Evergreen Rd Ste 130               Attorneys for Defendants
 Southfield, MI 48076                     150 W. Jefferson Ave., Suite 100
 (248) 355-2150                           Detroit, MI 48226
 cousens@cousenslaw.com                   (313) 225-7015
                                          mersino@butzel.com

 Ann M. Sherman                           Stephen R. Klein (P74687)
 Deputy Solicitor General                 Barr & Klein PLLC
 Attorney for Intervening Party           Attorneys for Defendants
 State of Michigan                        1629 K St. NW Ste 300
 Michigan Dept. of Attorney General       Washington, DC 20006
 P.O. Box. 30212                          (202) 804-667
 Lansing, MI 48909                        steve@barrklein.com
 (517) 335-7628
 ShermanA@michigan.gov


                     DEFENDANTS’ MOTION TO COMPEL
                       PRODUCTION OF DOCUMENTS
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20        PageID.3108    Page 2 of 24



        Now come Defendants, Project Veritas and Marisa Jorge (the “Project Veritas

 Parties”), seeking an Order Compelling Plaintiff AFT Michigan to Produce certain

 documents inappropriately withheld under the guise of attorney-client privilege.

 Specifically, the Project Veritas Parties seek an Order compelling AFT Michigan to

 produce the following documents listed on Plaintiff’s privilege log that Plaintiff

 previously withheld:

    -   AFTMI0001062
    -   AFTMI0001064
    -   AFTMI0001072
    -   AFTMI0001074
    -   AFTMI0001148
    -   AFTMI0001177
    -   AFTMI0001438
    -   AFTMI0001440
    -   AFTMI0002021
    -   AFTMI0002026
    -   AFTMI0002047
    -   AFTMI0002051
    -   AFTMI0002054
    -   AFTMI0002290
    -   AFTMI0002291

        These documents are not subject to the attorney-client privilege. If and to the

 extent they were, that privilege has been waived. The Project Veritas Parties request

 that AFT Michigan be compelled to produce these documents.

        Written correspondence via emails and letters between the attorneys in this

 matter took place between Friday, April 24 and Monday, April 27, in which the

 Project Veritas Parties explained the nature of this motion and its legal basis and


                                           2
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20       PageID.3109    Page 3 of 24



 requested but did not obtain concurrence in the relief sought. Counsel for Plaintiff,

 in fact, informed counsel for the Project Veritas Parties that they “are free to file

 such motions as they deem appropriate.” The Project Veritas Parties now seek relief

 from this Court.

                                        Respectfully submitted,

                                        BUTZEL LONG, P.C.

                                        By: /s/ Paul M. Mersino
                                        Paul M. Mersino (P72179)
                                        Attorneys for Defendants
                                        150 W. Jefferson Ave.
                                        Suite 100
                                        Detroit, MI 48226
                                        313-225-7015
                                        mersino@butzel.com

                                        and

                                        Stephen R. Klein (P74687)
                                        Barr & Klein PLLC
                                        Co-Counsel for Defendants
                                        1629 K St. NW Ste 300
                                        Washington, DC 20006
                                        (202) 804-667
                                        steve@barrklein.com
 Dated: April 29, 2020




                                          3
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20   PageID.3110   Page 4 of 24



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 AFT MICHIGAN,
                                          Case No. 17-13292
       Plaintiff,                         Hon. Linda V. Parker
                                          Magistrate Judge Elizabeth A. Stafford
 v.

 PROJECT VERITAS, et al,

       Defendants.


 Mark H. Cousens (P12273)                 Paul M. Mersino (P72179)
 Attorney for Plaintiff                   Butzel Long, P.C.
 26261 Evergreen Rd Ste 130               Attorneys for Defendants
 Southfield, MI 48076                     150 W. Jefferson Ave., Suite 100
 (248) 355-2150                           Detroit, MI 48226
 cousens@cousenslaw.com                   (313) 225-7015
                                          mersino@butzel.com


 Ann M. Sherman                           Stephen R. Klein (P74687)
 Deputy Solicitor General                 Barr & Klein PLLC
 Attorney for Intervening Party           Attorneys for Defendants
 State of Michigan                        1629 K St. NW Ste 300
 Michigan Dept. of Attorney General       Washington, DC 20006
 P.O. Box. 30212                          (202) 804-667
 Lansing, MI 48909                        steve@barrklein.com
 (517) 335-7628
 ShermanA@michigan.gov


                DEFENDANTS’ BRIEF IN SUPPORT OF THEIR
                        MOTION TO COMPEL
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20                             PageID.3111          Page 5 of 24



                                        TABLE OF CONTENTS



 INDEX OF AUTHORITIES.................................................................................... iii

 ISSUE PRESENTED.................................................................................................v
 MOST APPROPRIATE AND CONTROLLING AUTHORITY........................... vi
     I. Background and Procedural History ...............................................................1

     II. Standard of Review .........................................................................................5

     III. The Documents are Not Privileged and Should be Produced ........................9
 CONCLUSION........................................................................................................13




                                                          ii
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20                             PageID.3112          Page 6 of 24



                                      INDEX OF AUTHORITIES

 Cases

 Croskey v. BMW of North America, Inc.,
   2004 WL 7340317 (E.D. Mich. Oct. 26, 2004) ..................................................11

 Duplan Corp. v. Deering Milliken, Inc.,
   397 F. Supp. 1146 (D.S.C. 1974) ........................................................................11

 In re Grand Jury Proceedings Oct. 12, 1995,
    78 F.3d 251 (6th Cir. 1996) .......................................................................... 6, 7, 8

 John Labatt Ltd. v. Molson Breweries,
   898 F. Supp. 471 (E.D. Mich. 1995) .....................................................................6

 Mainstay High Yield Corp. Bond Fund v. Heartland Indus. Partners, L.P.,
   263 F.R.D. 478 (E.D. Mich. 2009)....................................................................6, 7

 People v. Compeau,
   244 Mich. App. 595, 625 N.W.2d 120 (2001) ....................................... v, 8, 9, 11

 Reed v. Baxter,
   134 F.3d 351 (6th Cir. 1998) .............................................................. v, 6, 7, 9, 11

 Taylor v. Blue Cross & Blue Shield,
   205 Mich. App. 644, 517 N.W.2d 864 (1994) ......................................................8

 U.S. Fire Ins. Co. v. Citizens Ins. Co.,
   156 Mich. App. 588, 402 N.W.2d 11 (1986) ........................................................8

 U.S. v Evans,
   113 F.3d 1457 (7th Cir. 1997) ...............................................................................7

 U.S. v. Collis,
   128 F.3d 313 (6th Cir 1997) ..................................................................................6

 Upjohn Co v. United States,
   449 U.S. 383 (1981) ..............................................................................................6

                                                          iii
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20                                 PageID.3113           Page 7 of 24




 Westinghouse Elec. Corp. v. Republic of the Philippines,
   951 F.2d 1414 (3rd Cir. 1991)...............................................................................8

 Yates v. Keane,
   184 Mich. App. 80 N.W.2d 693 (1990) ................................................................8


 Rules

 Fed. R. Civ. P. 26 ...................................................................................................v, 1

 Fed. R. Civ. P. 26(5)(A).............................................................................................5

 Fed. R. Civ. P. 26(b)(5)..............................................................................................1




                                                            iv
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20   PageID.3114    Page 8 of 24



                              ISSUE PRESENTED

 Should Plaintiff be compelled to produce documents withheld—ostensibly based on
 the attorney-client privilege—when the communications contained in those
 documents were not confidential, were shared with third-parties and non-parties,
 and were not for purposes of seeking or giving legal advice?




                                        v
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20   PageID.3115   Page 9 of 24



        MOST APPROPRIATE AND CONTROLLING AUTHORITY

 Fed. R. Civ. P. 26

 Reed v. Baxter, 134 F.3d 351 (6th Cir. 1998)

 People v. Compeau, 244 Mich. App. 595, 625 N.W.2d 120 (2001)




                                         vi
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20          PageID.3116    Page 10 of 24



          Defendants Project Veritas and Marisa Jorge (the “Project Veritas Parties”),

  by and through undersigned counsel, assert as follows for their Brief in Support of

  their Motion to Compel. Plaintiff AFT Michigan has improperly withheld certain

  documents under the guise of the attorney-client privilege that are not protected by

  that privilege because they were shared with, sent to, or sent by non-parties and third-

  parties and were not for the purpose of seeking legal advice. To the extent any

  argument could have been made that such documents were subject to that privilege,

  such privilege has been waived for the same reason. Because these documents are

  not privileged, AFT Michigan should be compelled to produce them.

     I.      Background and Procedural History

          Despite this case pending for nearly two-and-one-half years, discovery is still

  ongoing and Plaintiff has only recently provided an updated privilege log. Plaintiff

  first provided a privilege log on or about August 29th, 2019. Defendants, however,

  pointed out to Plaintiff that Plaintiff’s privilege log was defective. Specifically, the

  Project Veritas Parties noted that under Fed. R. Civ. P. 26(b)(5), “when a party

  withholds information otherwise discoverable by claiming that the information is

  privileged or subject to protection as trial-preparation material, the party must . . .

  describe the nature of the documents, communications, or tangible things not

  produced or disclosed—and to do so in a manner that, without revealing information

  itself privileged or protected, will enable other parties to assess the claim.”


                                             1
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20           PageID.3117      Page 11 of 24



        On or about April 20, 2020, Plaintiff produced an updated and amended

  privilege log. That privilege log is attached hereto as Exhibit 1. While including

  slightly more information than the first version of the privilege log did, this privilege

  log is still lacking particularity. Although the privilege log lists more recipients of

  certain emails, it does not give any detail as to the “nature of the documents” or

  “communications,” let alone do so in a manner that enables the Project Veritas

  Parties to assess the claim.

        But even with the information that was provided, it is evident that many of the

  documents withheld as allegedly “Attorney-Client” are not protected by that

  privilege. These documents contain communications that were not strictly between

  attorney and client, and it does not appear they were made for the purpose of seeking

  legal advice. All of the communications put into question in this motion lack the

  requisite confidentiality needed to be protected by the attorney-client privilege

  because they were shared with or made in the presence of third-parties.

        As will be made clear in more detail in Section III below, all of the documents

  that the Project Veritas Parties seek to have compelled by this motion were either

  sent to or were sent by non-parties to this lawsuit, and parties not related to the parties

  in this lawsuit. For purposes of the attorney-client privilege in this matter, the

  “client” is Plaintiff AFT Michigan. Yet with all of the documents in question, third-

  parties unrelated to AFT Michigan were copied on the emails withheld.


                                              2
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20          PageID.3118     Page 12 of 24



        These non-parties include the American Federation of Teachers (hereinafter

  referred to as “AFT National”). Although they share a similar name and similar

  political ideologies, these organizations are not related. Indeed, AFT Michigan has

  admitted in sworn answers that it is an “autonomous entity” separate from AFT

  National.    Exhibit 2, Plaintiff’s Answers to Defendant Project Veritas’

  Interrogatories, Request for Production of Documents and Requests for

  Admission, Response to Interrogatory No. 3. When asked under oath about the

  relationship between AFT Michigan and AFT National, the President of AFT

  Michigan testified that while “we all work, you know, pull together, support each

  other, etcetera, etcetera,” the state and national organizations are “separate entities.”

  Exhibit 3, Deposition Testimony of David Hecker, p. 16:8-24.

        The President of AFT National has gone to great lengths to instruct this Court,

  in signed statements, that AFT National is not related to AFT Michigan. On

  February 27, 2020, the President of AFT National, Ms. Randi Weingarten, filed a

  motion with this Court, seeking a protective order limiting the Project Veritas

  Parties’ right to depose her for this lawsuit. In the Brief in Support of her motion,

  Ms. Weingarten and AFT National made the following judicial admissions:

     - “Neither Ms. Weingarten, nor the AFT [National], are parties to this

        litigation.” ECF No. 122, PageID.2812.

     - Referring to Ms. Weingarten and AFT as “third parties.” Id.


                                             3
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20       PageID.3119    Page 13 of 24



     - Ms. Weingarten accused Project Veritas of “attempt[ing] to blur the

        distinction in its public statements regarding this case between AFT Michigan,

        the plaintiff, and Ms. Weingarten, the President of a separate, non-party legal

        entity . . . .” Id. at 2813 (emphasis added).

     - Ms. Weingarten concedes that she “is not, and has never been, an officer or

        employee of AFT Michigan.” Id. at 2814.

     - Ms. Weingarten refers to herself as “a third party witness,” a “non party,” and

        a “third-party Movant.” Id. at 2821, 2822, 2824, 2825, 2826.

     - Ms. Weingarten went to great lengths to note that AFT National and AFT

        Michigan are separate entities, accusing Project Veritas of “continu[ing] to

        confuse AFT and AFT Michigan . . . .” Id. at 2825.

     - Ms. Weingarten notes that she is “a high-ranking officer of a non-party

        organization.” Id. at 2830 (emphasis added).

        Thus, in asserting that AFT National is a non-party and a party unrelated to

  AFT Michigan, the Project Veritas Parties say so not on their own basis or in an

  unsubstantiated fashion. Rather, these are express admissions of AFT Michigan and

  the express judicial admissions of AFT National.

        Many documents withheld were also shared with, sent to, or even sent by a

  third-party Public Relations firm called Camino Public Relations (“Camino”),

  owned by Elizabeth Toledo. Several such emails were sent between Camino and


                                            4
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20        PageID.3120    Page 14 of 24



  AFT National’s communications staff. Clearly, these emails were not sent for legal

  advice or to provide legal advice. Moreover, Camino was not retained by AFT

  Michigan, but by AFT National. These withheld documents should be produced.

           The Project Veritas Parties sought concurrence from AFT Michigan to

  produce these non-privileged documents. AFT Michigan refused. The Project

  Veritas Parties now respectfully move this Court to order those documents

  improperly withheld to be produced.

     II.      Standard of Review

           Federal Rule of Civil Procedure 26 provides that “Parties may obtain

  discovery regarding any nonprivileged matter that is relevant to any party’s claim or

  defense and proportional to the needs of the case . . . .” Thus, when documents are

  properly requested and are responsive, relevant, and proportional to the needs of the

  case, those documents should be produced absent a claim of privilege. If such

  documents fall within the attorney-client privilege, a party may assert that privilege

  and withhold those documents from production.

           Rule 26(5)(A) states that “[w]hen a party withholds information otherwise

  discoverable by claiming that the information is privileged . . . the party must: (i)

  expressly make the claim; and (ii) describe the nature of the documents,

  communications, or tangible things not produced or disclosed—and do so in a




                                            5
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20        PageID.3121    Page 15 of 24



  manner that, without revealing information itself privileged or protected, will enable

  other parties to assess the claim.”

        The purpose of the attorney-client privilege is to encourage clients to

  communicate freely with their attorneys. In re Grand Jury Proceedings Oct. 12,

  1995, 78 F.3d 251 (6th Cir. 1996); citing Upjohn Co v. United States, 449 U.S. 383,

  389 (1981). But because the privilege operates to reduce the amount of information

  discoverable during the course of a lawsuit, it is narrowly construed. Id.; see also

  Mainstay High Yield Corp. Bond Fund v. Heartland Indus. Partners, L.P., 263

  F.R.D. 478 (E.D. Mich. 2009) (“In general, the attorney-client privilege is narrowly

  construed, because it ‘reduces the amount of information discoverable during the

  course of the lawsuit.’”); quoting U.S. v. Collis, 128 F.3d 313, 320 (6th Cir 1997).

        The burden of establishing the existence of the privilege rests with the person

  asserting it. John Labatt Ltd. v. Molson Breweries, 898 F. Supp. 471, 473 (E.D.

  Mich. 1995); Mainstay High Yield Corp. Bond Fund, 263 F.R.D. at 480. The

  elements of the attorney-client privilege are as follows: (1) Where legal advice of

  any kind is sought; (2) from a professional legal adviser in his capacity as such; (3)

  the communications relating to that purpose; (4) made in confidence; (5) by the

  client; (6) are at his insistence permanently protected (7) from disclosure by himself

  or by the legal adviser, (8) unless the protection is waived. Reed v. Baxter, 134 F.3d

  351, 355-56 (6th Cir. 1998).


                                            6
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20           PageID.3122     Page 16 of 24



        Because it is a requisite element that communications be “made in

  confidence” in order to fall within the privilege, “[i]t is clear that the attorney-client

  privilege will not shield from disclosure statements made by a client to his or her

  attorney in the presence of a third party.” Reed, 134 F.3d at 357; citing 8 John Henry

  Wigmore, Wigmore on Evidence § 2311 (3d ed. 1940). Similarly, as a general rule,

  the attorney-client privilege is waived by voluntary disclosure of private

  communications by an individual or corporation to third parties. Mainstay High

  Yield Corp. Bond Fund, 263 F.R.D. at 480; In re Grand Jury Proceedings, 78 F.3d

  at 254. The burden of showing that the privilege has not been waived also falls upon

  the person claiming the privilege. Id.; citing U.S. v Evans, 113 F.3d 1457, 1461 (7th

  Cir. 1997).

        Questions of privilege are to be determined by federal common law in federal

  question cases. Reed, 134 F.3d at 355; citing Fed. R. Evid. 501. In the instant case,

  there is a mix of federal question and state law matters.1 The decision related to

  privilege with regard to the relief requested in this motion, however, should be

  identical under either federal law or under Michigan state law.

        Under Michigan law, for example, the attorney-client privilege applies to

  confidential communications made between a client (or prospective client) and his


  1
    This matter was originally removed to this Court from state court based on
  diversity. Subsequently, Plaintiff amended its Complaint to add a claim based on a
  federal statute. See ECF No. 6, PageID 104.
                                              7
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20        PageID.3123    Page 17 of 24



  or her attorney for the purpose of obtaining or rendering legal advice. Taylor v. Blue

  Cross & Blue Shield, 205 Mich. App. 644, 517 N.W.2d 864 (1994); U.S. Fire Ins.

  Co. v. Citizens Ins. Co., 156 Mich. App. 588, 402 N.W.2d 11 (1986).               The

  communication must have been intended as confidential and the presence of

  nonessential third persons, except those associated with the attorney, renders the

  communication nonprivileged. People v. Compeau, 244 Mich. App. 595, 625

  N.W.2d 120 (2001). Moreover, the privilege may not be invoked to exclude

  evidence of communications between an attorney and client where the

  communications were intended to be related to a third party. Yates v. Keane, 184

  Mich. App. 80, 457 N.W.2d 693 (1990).

        By voluntarily disclosing her attorney’s advice to a third party, moreover, a

  client is held to have waived the privilege because the disclosure runs counter to the

  notion of confidentiality. In re Grand Jury Proceedings, 78 F.3d at 254; citing

  Westinghouse Elec. Corp. v. Republic of the Philippines, 951 F.2d 1414, 1424 (3rd

  Cir. 1991) (“Voluntary disclosure to a third party of purportedly privileged

  communications has long been considered inconsistent with an assertion of the

  privilege.”). Thus, even where communications or documents may have otherwise

  been privileged, disclosing them to third parties would cause that privilege to be

  waived.




                                            8
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20         PageID.3124    Page 18 of 24



        Under any applicable law, documents may not be withheld as privileged if

  they were shared with or intended to be shared with non-parties and third parties.

     III.   The Documents are Not Privileged and Should be Produced

        The withheld documents are not privileged. It is clear that they were shared

  with non-parties and were never intended to be kept confidential between the client

  (AFT Michigan) and its attorney (Mr. Cousens or his firm). Even a quick perusal of

  the privilege log makes this clear. Plaintiff’s privilege log is attached as Exhibit 1,

  with those documents in question highlighted.

        Many documents that Plaintiff is withholding based on the Attorney-Client

  Privilege were between members of AFT Michigan and AFT National. See Exhibit

  1 (listing AFTMI0001062; AFTMI0001064; AFTMI0001072; AFTMI0002054).

  But as AFT National has made abundantly clear in this very lawsuit, AFT Michigan

  and AFT National are not related companies and AFT National is not a party to this

  suit. See Section I, supra. And documents shared with third parties or intended to

  be shared with third parties are not “confidential,” and therefore not protected by the

  attorney client privilege. Reed, 134 F.3d at 357; Compeau, 244 Mich at 597-98.




                                            9
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20       PageID.3125    Page 19 of 24



  Similarly, counsel for AFT Michigan has made clear that he does not represent AFT

  National.2

        Moreover, it does not appear that these emails were being sent for purposes

  of seeking legal advice. As can be seen in the email addresses of the recipients of

  many of these documents, several of the recipients work in AFT National’s

  “Research and Strategic Initiatives” department and the “Communications”

  department. Indeed, some were sent by third-parties, clearly indicating that they

  were not sent for the purpose of seeking or giving legal advice. See, e.g., Exhibit 1

  (AFTMI0001072 (sent by Camino); AFTMI0001074 (same); AFTMI0001438

  (email sent by AFT National’s Communication department); AFTMI0001440

  (same); AFTMI0002026 (email sent by Camino to AFT National’s Communications

  department)). These documents are not privileged.

        One email being withheld was written by Randi Weingarten, President of AFT

  National. See Exhibit 1, AFTMI0002054. But it was Ms. Weingarten’s motion that

  made abundantly clear that neither she nor AFT Michigan are related to AFT

  Michigan and that she works for a non-party. Ms. Weingarten and AFT National

  cannot have it both ways, admitting and conceding that they are separate parties and


  2
    AFT National and Ms. Weingarten have been represented in this matter by the law
  firm Bredhoff & Kaiser. At other times, such as when discussing scheduling Ms.
  Weingarten’s deposition, Mr. Cousens (counsel for AFT Michigan) has instructed
  counsel for Project Veritas, “I defer the scheduling of the deposition to you and
  counsel for President Weingarten.”
                                           10
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20       PageID.3126    Page 20 of 24



  entities but then attempting to shield their communications based on attorney-client

  privilege. As this Court has stated, “[i]f a corporation with a legal interest in an

  attorney-client communication relays it to another related corporation, the attorney-

  client privilege is not thereby waived. If the communication were relayed to an

  unrelated third-party corporation, the privilege would be waived.” Croskey v. BMW

  of North America, Inc., 2004 WL 7340317 (E.D. Mich. Oct. 26, 2004); quoting

  Duplan Corp. v. Deering Milliken, Inc., 397 F. Supp. 1146 (D.S.C. 1974).

        Other documents were between a mix of AFT Michigan and AFT National

  representatives, along with other third-parties. See Exhibit 1, AFTMI0001074

  (“Camino re strategy and planning”); AFTMI0001438 (elizabeth@caminopr.com

  copied); AFTMI0001440 (Camino again copied); AFTMI0002021 (Camino copied;

  AFT “Communications” copied); AFTMI0002026 (Pablo Toledo of Camino

  copied); AFTMI0002047 (Elizabeth Toledo copied); AFTMI0002051 (Camino

  copied); AFTMI0002290 (Elizabeth Camino copied); AFTMI0002291 (Camino

  copied). Again, documents shared with non-parties and intended to be seen by non-

  parties are not subject to the attorney-client privilege. Reed, 134 F.3d at 357;

  Compeau, 244 Mich at 597-98. And if there ever was a privilege attached to any of

  these communications, they were waived by sharing them with non-parties.

        Another document does not even purport to be from someone within AFT

  Michigan or AFT National, and indeed it is unclear who it is from. The document


                                           11
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20          PageID.3127     Page 21 of 24



  labeled on Exhibit 1 as AFTMI0001148 simply says “email Curtiss to Dobbie;

  Rutter to Hecker & Dobbie.” But nowhere does it state who “Curtiss” is, it does not

  state “Curtiss’s” email address, and it is unclear how such a document is subject to

  the attorney-client privilege. Similarly, the document labeled AFTMI1064 on

  Exhibit 1 simply states “email Strom to several including Dobbie & Hecker.” But it

  does not even attempt to state who the “several” other recipients are, or how it is

  those recipients would not destroy any attorney-client privilege (even if there were

  one to begin with, which there is not for this particular correspondence).

        The party asserting the privilege has the duty to provide a proper privilege log

  with sufficient specificity to determine whether or not the privilege actually applies.

  And the party asserting the privilege has the burden of proving that the privilege

  indeed exists. Here, Plaintiff did neither and these documents should also be

  produced.3

        Only communications between the client and the attorney, made in

  confidence, for the purpose of seeking legal advice can be claimed under the

  attorney-client privilege. Making such communications to or in the company of non-

  parties and third-parties destroys the privilege (or, rather, mandates that the privilege



  3
    Counsel for Defendants sought clarification from counsel for AFT Michigan as to
  these documents withheld as purportedly Attorney-Client Privilege. Counsel for
  AFT Michigan did not give any clarification, instead simply stating that AFT
  Michigan “decline[s] to make any further modifications to the [Privilege] log.”
                                             12
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20        PageID.3128    Page 22 of 24



  never existed). And the party asserting the privilege has the burden of proving the

  privilege.

        Here, myriad documents were withheld that were shared with non-parties and

  third-parties.   Moreover, many appear to have been shared for purposes of

  communications and public relations, not for legal advice.           And due to the

  insufficient detail in the privilege log, it is not clear (let alone established) how

  several of the documents are even alleged to be privileged.

        The documents highlighted in Exhibit 1 are not privileged, nor has Plaintiff

  established how they are. These documents should be produced. The Project Veritas

  Parties respectfully request an Order compelling their disclosure.

                                    CONCLUSION

        The attorney-client privilege is a very important—if not the single most

  important—judicially recognized privilege. It is one, though, that must be narrowly

  construed so as to not permit abuse or to frustrate the purposes of discovery in

  litigation. This is all the more important when a plaintiff brings a suit, forces a

  defendant to defend against charges levied against it, and then that plaintiff refuses

  to properly participate in discovery.

        The Project Veritas Parties have not requested that every single document

  withheld be produced. Instead, they only request that those that are clearly not

  privileged be compelled. Respectfully, the Project Veritas Parties request that this


                                           13
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20       PageID.3129    Page 23 of 24



  Court issue an order compelling AFT Michigan to produce all documents

  highlighted on Exhibit 1 and listed in the Motion to which this brief was attached.




                                         Respectfully submitted,

                                         BUTZEL LONG, P.C.

                                         By: /s/ Paul M. Mersino
                                         Paul M. Mersino (P72179)
                                         Attorneys for Defendants
                                         150 W. Jefferson Ave.
                                         Suite 100
                                         Detroit, MI 48226
                                         313-225-7015
                                         mersino@butzel.com

                                         and

                                         Stephen R. Klein (P74687)
                                         Barr & Klein PLLC
                                         1629 K St. NW Ste 300
                                         Washington, DC 20006
                                         (202) 804-667
                                         steve@barrklein.com

  Dated: April 29, 2020




                                           14
Case 4:17-cv-13292-LVP-EAS ECF No. 130 filed 04/29/20          PageID.3130   Page 24 of 24



                            CERTIFICATE OF SERVICE

        I hereby certify that on April 29, 2020, I electronically filed the foregoing

  paper with the Clerk of the Court using the ECF system which will send notification

  of such filing to all registered ECF participants listed for this case.

                                           Respectfully submitted,

                                           BUTZEL LONG, P.C.

                                           By: /s/ Paul M. Mersino
                                           Paul M. Mersino (P72179)
                                           Attorneys for Defendants
                                           150 W. Jefferson Ave.
                                           Suite 100
                                           Detroit, MI 48226
                                           313-225-7015
                                           mersino@butzel.com




                                             15
